o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-123056-10 uilc ------------------------- ------------------------------------------ ----------------------------------- dear ---------------------- i am responding to your inquiry dated date you asked about introducing legislation that would allow gym fees as deductible medical_expenses you referred to publication medical and dental expense which excludes from medical_expenses health club_dues paid to improve one’s general health or to relieve physical or mental discomfort not related to a particular medical_condition taxpayers can deduct expenses paid for medical_care of the taxpayer spouse or dependent to the extent the expenses exceed percent of adjusted_gross_income sec_213 of the internal_revenue_code the code medical_care refers to amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting a structure or function of the body sec_213 of the code the law limits deductions for medical_care to expenses paid primarily for the prevention or alleviation of a physical or mental defect or illness sec_1_213-1 of the income_tax regulations an expense qualifies as medical_care as preventing disease only if a present existence or an imminent probability of developing a disease physical or mental defect or illness exists 41_tc_324 12_tc_580 taxpayers cannot deduct personal family or living_expenses as medical_care if the expenses do not fall within the sec_213 definition sec_262 of the code and sec_1_213-1 of the income_tax regulations an expenditure that is merely beneficial to the general health of an individual is personal and is not for medical_care sec_1_213-1 of the income_tax regulations conex-123056-10 a taxpayer who claims that an expense of a peculiarly personal nature is primarily for medical_care must establish that fact objective factors that indicate that an otherwise personal_expense is for medical_care include the taxpayer’s motive or purpose for making the expenditure a physician’s diagnosis of a medical_condition and recommendation of the item as treatment or mitigation the relationship between the treatment and the illness the treatment’s effectiveness the proximity in time to the onset or recurrence of a disease 12_tc_409 the taxpayer must establish that he or she would not have paid the expense but for the disease or illness a taxpayer cannot deduct a personal_expense as medical_care if he or she would have paid the expense in the absence of a medical_condition commissioner v 62_tc_813 fees that an individual pays to health institutes where the taxpayer exercises are personal expenses but may be deductible as medical_expenses only when a physician prescribes the treatments and provides a statement that the treatments are necessary for the alleviation of a physical or mental defect or illness of the individual receiving the treatments revenue_ruling c b in addition a taxpayer who participates in a weight loss program to improve his or her appearance general health and sense of well being and not for the purpose of curing any specific ailment or disease is not a medical expense revenue_ruling c b uncompensated amounts an individual pays for participation in a weight loss program as treatment for a specific disease such as obesity or hypertension that a physician has diagnosed are expenses for medical_care that a taxpayer can deduct revenue_ruling c b conex-123056-10 a taxpayer cannot deduct costs associated with using a gym to improve general health and well-being and not to cure a specific disease or ailment a taxpayer may be able to deduct the gym fees as a medical expense if the taxpayer can establish that a physician diagnosed the taxpayer with a specific disease the taxpayer uses the gym to treat the specific disease the taxpayer would not incur the gym fees but for the specific disease the irs administers the tax law as enacted any change in the law would require legislative action by the congress i hope this information is helpful if you have any questions please contact ------------ identification_number ---------- at ----------------------- sincerely thomas d moffitt chief branch office of associate chief_counsel income_tax accounting
